Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are presented for examination.  
As to claim 25, the recited “computer-readable storage medium” is disclosed in applicant's specification explicitly excluding transitory signals as well as transmission media [paragraph 57] such that the examiner is interpreting the limitations as directed to non-transitory computer readable storage medium.
As to claims 15-24, various recitations of “system is configured to” performing various functions are not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the third prong of the three-prong test by reciting a system having a particular architecture for performing the functions.

Claim Objections
Claim 25 is objected to because of the following informalities:  line 10, “.,” should be replace with a comma or semicolon.  Furthermore, “the latter” should be amended to read –the computerized system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 15 is rejected under 35 U.S.C. 101 because it failed to fall within a statutory category because a computerized system as claimed is directed to software alone, therefore it is directing to non-statutory subject matter.  More specifically, giving the broadest reasonable interpretation of an architecture which are rules or programming model for governing or organizing a computing system and/or its components and can nonetheless be software.  
Claims 16 and 19-24 depend on claim 15 and failed to obviate the deficiency of claim 15, therefore it is rejected for the same reason as claim 15 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 15-17, 19-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/004075 to Lee et al. (hereafter Lee).

As to claim 1, Lee teaches the invention as claimed including a method of parallel training of a machine learning model on a computerized system having an architecture such that computing tasks of the system can be assigned to multiple workers of the system, wherein the method comprises:
accessing training data [obtaining data from data source for machine learning operations such as to train a machine learning model, paragraph 160, lines 1-10; paragraph 162, lines 12-14];
training said machine learning model, whereby the training data accessed are dynamically partitioned across the workers of the system by shuffling subsets of said training data through the workers, such that different subsets of the training data are used by the workers over time as training proceeds [data (concatenated into a dataset) for training are sub-divided into a plurality of chunks for parallelized training of models by shuffling to various MLS servers in various chunk-level filtering operations, paragraph 161, lines 1-2; paragraphs 162-165;  Fig. 18].

As to claim 2, Lee teaches the invention as claimed including wherein said machine learning model is a generalized linear model [paragraph 259, lines 1-3; paragraph 284, lines 1-2; p. 182, lines 15-16].

As to claim 4, Lee teaches the invention as claimed including wherein, at training said machine learning model, the training data are dynamically partitioned across the workers of the system by randomly shuffling the subsets of the training data through the workers, such that random permutations of subsets of the training data are used by the workers over time as training proceeds [shuffle and successive shuffles, paragraph 159, lines 1-14; paragraph 165]. 

As to claim 15, Lee teaches the method of parallel training of a machine learning model on a computerized system in claim 1, therefore Lee teaches the system for implementing the method.

As to claim 16, Lee teaches the invention as claimed including wherein said system has a many-core architecture [cores of MLS server(s), paragraph 293].

As to claim 17, Lee teaches the invention as claimed including wherein the computerized system has a memory shared between processing cores of the system [shared MLS resources including memory, paragraphs 87 and 129].

As to claim 19, Lee teaches the invention as claimed including wherein the system is configured to dynamically partition the training data across worker threads of said workers [paragraphs 222-223].

As to claim 20, this claim is rejected for the same reason as claim 2 above.

As to claim 25, this claim is rejected for the same reason as claim 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.

As to claim 3, Lee does not specifically teach wherein said training is performed based on a stochastic dual coordinate ascent.  However, stochastic dual coordinate ascent is well known in the art of machine learning.  Furthermore, Lee disclosed training based upon a variety of machine learning algorithms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to applied known algorithms as a matter of design choice in processing data to achieve the predictable result of effectively training a machine learning model. 

As to claim 18, Lee does not specifically teach wherein said memory is a high bandwidth memory. However, high bandwidth memory is well known in the computer related art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to applied known hardware as a matter of design choice in computer related processing of data to achieve the predictable result of performing computer related functions. 

Claims 7-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, further in view of “Convergence analysis of distributed stochastic gradient descent with shuffling” to Meng et al. (hereafter Meng).

As to claims 7-8, Lee does not specifically teach wherein training said machine learning model comprises reshuffling said subsets of the training data upon completion of a training epoch, prior to starting a next training epoch [paragraphs 165 and 184-185]; upon completion of every training epoch, prior to starting a new training epoch.  However, Lee disclosed the instances of shuffling of data chunks and iterations of training a model [paragraph 159, lines 1-14; paragraph 165].  Furthermore, Meng teaches the reshuffling of training data and re-allocation of the partitioned subset of data after each epoch and repeat [p. 47, left column, first paragraph].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the teaching of Lee with Meng’s teaching because they are in the same field of endeavor and doing so to achieve the predictable result of effectively training a machine learning model.

As to claim 21, this claim is rejected for the same reason as claim 7 above.
 
Claims 5-6, 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Meng as applied to claim 7 above, further in view of “UberShuffle: Communication-efficient Data Shuffling for SGD via Coding Theory” to Chung et al. (hereafter Chung).

As to claim 5, Lee and Meng do not specifically teach wherein at least some processing nodes of the computerized system have a shared memory and the training data are dynamically partitioned by randomly shuffling the subsets of the training data through workers running on said at least some processing nodes.  However, Chung teaches shared storage system based shuffling system storing the entire dataset such that workers having direct access to the data [p. 6, section 4.3 Data shuffling via shared storage system].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the teaching of Lee and Meng with Chung’s teaching because they are in the same field of endeavor and doing so to achieve the predictable result of effectively training a machine learning model.

As to claim 6, this claim is rejected for the same reason as claim 5 above. 

As to claim 9, Lee and Meng do not specifically teach wherein training said machine learning model comprises reshuffling said subsets of the training data upon completion of every successive sequence of k training epochs, where k > 2.  However, Chung teaches training data being shuffled once every few epochs [abstract, line 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the teaching of Lee and Meng with Chung’s teaching because they are in the same field of endeavor and doing so to achieve the predictable result of effectively training a machine learning model.

As to claim 22, this claim is rejected for the same reason as claim 9 above.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 23-24 are allowable by overcoming the 35 U.S.C. 101 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the “reshuffling said subsets of the training data by offsetting said subset of the training data across the workers…” recited in claims 10-13 and substantially in claims 23-24; “reshuffling said subsets of the training data within a same training epoch” recited in claim 14 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 10-14 and 23-24 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199